Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered. Claims 1-2, 5-6, 10-12, 14, 16-21 and 23-26 are currently under examination on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 11-12, 14, 16-21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al (US 2017/0047555, ‘555 hereafter) in view of Woodgate et al (US 2011/0299000, 000 hereafter).
Regarding claims 1-2, 5-6, 11-12 and 20-21, ’555 discloses an organic light emitting device comprising a circularly polarizing plate ([0006]-[0027]), wherein the circularly polarizing plate comprises a polarizer and a phase difference layer formed on one side of the polarizer ([Fig 1, [0042]-[0051]). ‘555 also discloses that the phase difference layer ([0170]-[0175]) can be formed from a normal dispersion polymerizable 
Regarding claims 14, 16-19 and 24-26, modified ‘555 teaches all the limitations of claim 1 and 2, ‘555 also discloses that the organic light emitting display device and circularly polarizing plate may further include another optical film with proper phase difference and other layers as needed ([0087]-[0113]).  
Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al (US 2017/0047555, ‘555 hereafter) in view of Woodgate et al (US 2011/0299000, 000 hereafter) as applied to claims 1 and 2 above, further in view of Hatsusaka et al (WO 2017/038265, English equivalent US 2018/0327669, ‘669 hereafter is cited in this office action).
Regarding claims 10 and 23, modified ‘555 teaches all the limitations of claims 1 and 2, ‘555 discloses the phase difference layer formed from reverse dispersion LC polymerizable compound with a core structure as recited in the presently claimed formula 1, but does not specifically set forth the compound having substituents as recited in the present claims 10 and 23. However,  ‘669 discloses a phase difference layer can be formed from a composition comprising both normal dispersion polymerizable liquid crystal compound and reverse dispersion polymerizable liquid crystal compound ([0178], [0179]), wherein the normal polymerizable liquid crystal compound can be a bifunctional polymerizable LC compound ([0091]) and the reverse dispersion polymerizable liquid crystal compound can be a LC compound represented 


    PNG
    media_image1.png
    309
    795
    media_image1.png
    Greyscale
 
 ‘669 also discloses that the polymerizable LC compound can be used to obtain a polymerizable liquid crystal composition for forming a phase difference layer with excellent handleability ([0012]-[0013]). In light of these teachings, one of ordinary skill in the art would have been motivated to use the polymerizable liquid crystal compound as taught by ‘669, to modify the phase difference layer of ‘555, in order to take the advantage of the handleability of the polymerizable liquid crystal composition, and obtain a phase reference layer having desired optical performance. 

Response to Arguments
Applicant's arguments filed on 10/20/2021 have been fully considered but they are nor persuasive.
Applicant argues that the cited references do not mention transmittance or absorbance, thus fail to teach or suggest the phase difference layer has transmittance and ultraviolet absorbance as claimed. However, the examiner’s position is that the 
Applicant also argues that the cited reference Woodgate’000 would not have led ordinary skilled artisan to replace liquid crystal compound 2 of Ishiguro’555 with LC1057.  However, ‘000 teaches that both liquid crystal compound 2 and LC1057 are UV curable rod-like liquid crystal compounds which can be used to form a phase difference layer (birefringent film) and are obvious variants having the same function in the phase difference layer, thus one of ordinary skill in the art would have used LC 1057 as a liquid crystal compound to make the phase difference layer of ‘555 because the LC 1057 as taught by ‘000 is suitable for making the phase difference layer and because the simple substitution of one known element for another that would provide predictable phase difference  would have been obvious to the ordinarily skilled artisan (See MPEP 2143(B)). Case law also holds that the mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable (See MPEP 2144.06).
Applicant further argues that Hatsusaka’669 does not teach or suggest any desirability of selecting compound (8-15) from the compounds listed in the reference, it is noted that the compound (8-15) is one of the most preferred liquid crystal compounds  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782